


AIRCRAFT TIME SHARING AGREEMENT


This Aircraft Time Sharing Agreement (the “Agreement”) is made and entered into
as of this ___ day of ________________, 20__, between QUALCOMM Incorporated, a
Delaware corporation (“Provider”), and ____________________ (“Recipient”).
In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:
1.Time Sharing of the Aircraft. Subject to the terms and conditions of this
Agreement, Provider may from time to time provide Recipient with transportation
services on a non-exclusive basis using Provider's aircraft identified as a
_____________________ aircraft, Registration Number __________, Serial Number
_______ (the “Aircraft”). This Agreement is intended to be a time sharing
agreement within the meaning of 14 C.F.R. Section 91.501(c)(1).


2.Term. The term of this Agreement (the “Term”) will commence on the date of
this Agreement and end on December 31, 20__ (the “Expiration Date”). The
Expiration Date (as it may be extended) will be automatically extended by one
year if neither party has given notice of non-renewal to the other at least 30
days before the then Expiration Date. Notwithstanding anything to the contrary
in this section 2, either party may terminate this Agreement on 30 days' notice,
provided that such party is not then in default, and this Agreement will
terminate automatically upon Provider entering into an agreement for the sale of
the Aircraft.


3.Delivery to Recipient. Upon the request of Recipient, subject to the
availability of the Aircraft as determined by Provider, Provider will make the
Aircraft available to Recipient at such location as Recipient may reasonably
request. Recipient acknowledges that Provider currently bases the Aircraft
primarily at McClellan-Palomar Airport, Carlsbad, California and secondarily at
Lindbergh Field, San Diego International Airport, San Diego California
(collectively, the “Bases”).


4.Reimbursement.
(a)Recipient will pay to Provider, for Recipient's use of the Aircraft during
the Term, the following amounts (referred to collectively as “Reimbursement”)
within 30 days of receipt of an invoice from Provider or its representative with
respect to such use:
(i)twice the cost of the fuel, oil and other additives consumed;
(ii)all fees, including fees for landing, parking, hangar, tie-down, handling,
customs, use of airways and permission for overflight;
(iii)all expenses for catering and in-flight entertainment materials;
(iv)all expenses for flight planning and weather contract services; and
(v)all travel expenses for pilots, flight attendants and other flight support
personnel, including food, lodging and ground transportation.
(b)Recipient will be responsible for arranging and paying for all passenger
ground transportation and accommodation in connection with Recipient's use of
the Aircraft.
(c)For the sake of clarification, flights to ferry the Aircraft to the delivery
location specified by Recipient pursuant to section 3, and flights to return the
Aircraft to one of the Bases, as selected by Provider its sole discretion, or
such other location as the parties agree pursuant to section 5, will be deemed
to be use of the Aircraft by Recipient.


5.Return to Base. On the Expiration Date and, unless Provider agrees to the
contrary, upon the conclusion of each flight of the Aircraft by Recipient under
this Agreement, the Aircraft will be returned to one of the Bases, as selected
by Provider in its sole discretion, or such other location as Provider and
Recipient may agree.


6.Use of Aircraft.
(a)Recipient acknowledges that its discretion in determining the origin and
destination of flights under this Agreement will be subject to the following
limitations: (i) such origin and destination, and the routes to reach such
origin and destination, are not within or over (A) an area of hostilities, (B)
an area excluded from coverage under the insurance policies maintained by
Provider with respect to the Aircraft or (C) a country or jurisdiction for which
exports or transactions are subject to specific restrictions under any United
States export or other law or United Nations Security Council Directive,
including without limitation, the Trading With the Enemy Act, 50 U.S.C. App.
Section 1 et seq., the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et seq. and the Export Administration Act, 50 U.S.C. App. Sections
2401 et seq.; and (ii) in the judgment of Provider, the safety of flight is not
jeopardized.




--------------------------------------------------------------------------------




(b)Recipient acknowledges that, if, in the opinion of Provider (including its
pilot-in-command), flight safety may be jeopardized, Provider may terminate a
flight or refuse to commence it without liability for loss, injury or damage
occasioned by such termination or refusal. Recipient acknowledges that Provider
will not be liable for any loss, damage, cost or expense arising from or related
to, directly or indirectly, any delay, cancellation or failure to furnish any
transportation pursuant to this Agreement, including, without limitation, when
caused by government regulation, law or authority, mechanical difficulty or
breakdown, war, civil commotion, strikes or other labor disputes, weather
conditions, acts of God, public enemies or any other cause beyond Provider's
control.
(c)Recipient will use the Aircraft only for the transportation of its employees
and guests and will not obtain compensation for such transportation from any
person.


7.Operation and Maintenance Responsibilities of Provider. As between Provider
and Recipient, Provider will be in operational control of the Aircraft and will
be solely responsible for the operation and maintenance of the Aircraft.


8.Taxes. Recipient will pay to Provider any federal excise taxes applicable to
Recipient's use, or Recipient's payment for Recipient's use, of the Aircraft.


9.Insurance. Provider will maintain in effect at its own expense throughout the
Term, insurance policies containing such provisions and providing such coverages
as Provider deems appropriate. All insurance policies will (a) name Recipient as
an additional insured, (b) not be subject to any offset by any other insurance
carried by Provider or Recipient, (c) contain a waiver by the insurer of any
subrogation rights against Recipient, (d) insure the interest of Recipient,
regardless of any breach or violation by Provider or of any other person (other
than is solely attributable to the gross negligence or willful misconduct of
Recipient) of any warranty, declaration or condition contained in such policies,
and (e) include a severability of interests endorsement providing that such
policy will operate in the same manner (except for the limits of coverage) as if
there were a separate policy covering each insured.


10.General Provisions
(a)Headings. The headings contained in this Agreement are for reference purposes
only and will not affect in any way the construction or interpretation of this
Agreement.
(b)Partial Invalidity. If any provision of this Agreement, or the application
thereof to any person, place or circumstance, is held by a court of competent
jurisdiction to be illegal, invalid, unenforceable or void, then such provision
will be enforced to the extent that it is not illegal, invalid, unenforceable or
void, and the remainder of this Agreement, as well as such provision as applied
to other persons, will remain in full force and effect.
(c)Waiver. With regard to any power, remedy or right provided in this Agreement
or otherwise available to either party, (i) no waiver or extension of time will
be effective unless expressly contained in a writing signed by the waiving
party, (ii) no alteration, modification or impairment will be implied by reason
of any previous waiver, extension of time, delay or omission in exercise or
other indulgence, and (iii) waiver by either party of the time for performance
of any act or condition hereunder does not constitute waiver of the act or
condition itself.
(d)Notices. Any notice or other communication required or permitted under this
Agreement will be in writing and be deemed duly given upon actual receipt when
delivered personally, by mail, by a courier service that provides delivery
receipts, or by facsimile (provided notices received on a non-business day, or
after 5 p.m. on a business day, each as determined in the location of the
recipient, will be deemed received on the next business day). Notices will be
addressed as specified in writing by the relevant party from time to time, which
initially is as follows:


To Recipient at:
____________________________

____________________________
____________________________
Fax: (___) ___-____
Tel.: (___) ___-____


To Provider at:                QUALCOMM Incorporated
5775 Morehouse Drive
San Diego, California 92121
Fax: (___) ___-____
Tel.: (___) ___-____


No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.




--------------------------------------------------------------------------------




(e)California Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, regardless of the choice of
law provisions of California or any other jurisdiction.
(f)Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained in this Agreement and
supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.
(g)Amendment. This Agreement may be amended only by a written agreement signed
by both parties.
(h)Binding Effect; Assignment. This Agreement will be binding on, and will inure
to the benefit of, the parties and their respective successors and assigns;
provided, however, that Recipient may not assign any of its rights under this
Agreement, and any such purported assignment will be null, void and of no
effect.
(i)Attorneys' Fees. Should any action (including any proceedings in a bankruptcy
court) be commenced between the parties or their representatives concerning any
provision of this Agreement or the rights of any person or entity under this
Agreement, solely as between the parties or their successors, the party or
parties prevailing in such action as determined by the court will be entitled to
recover from the other party all of its costs and expenses incurred in
connection with such action (including, without limitation, fees, disbursements
and expenses of attorneys and costs of investigation).
(j)Remedies Not Exclusive. No remedy conferred by any of the specific provisions
of this Agreement is intended to be exclusive of any other remedy, and each and
every remedy will be cumulative and in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity by statute or
otherwise. The election of any one or more remedies will not constitute a waiver
of the right to pursue other remedies.
(k)No Third Party Rights. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement, nor will any provision give any third person any right
of subrogation or action over or against any party to this Agreement.
(l)Counterparts. This Agreement may be executed in one or more counterparts,
each of which independently will be deemed to be an original, and all of which
together will constitute one instrument.
(m)Limitation of Liability. Recipient will rely solely on the insurance
maintained by Provider described in section 9 for coverage of any liability for
claims by him, his guests or third parties for any liability for property damage
or personal injury arising from Recipient's use of the Aircraft. Further,
Recipient will not enforce any judgment against Provider for property damage or
personal injury arising in connection with Provider's performance of this
Agreement in excess of the coverage of Provider's insurance policies described
in section 9. Each party waives any and all claims, rights and remedies against
the other party, whether express or implied, or arising by operation of law or
in equity, for any punitive, exemplary, indirect, incidental or consequential
damages whatsoever that may arise out of this Agreement, whether or not such
party was or should have been aware of the possibility of such damage.
(n)Expenses. Each party will bear all of its own expenses in connection with the
negotiation, execution and delivery of this Agreement.
(o)Relationship of the Parties. Nothing contained in this Agreement will in any
way create any association, partnership, joint venture, or principal-and-agent
relationship between the parties hereto or be construed to evidence the
intention of the parties to constitute such.
(p)Survival. All representations, warranties, covenants and agreements, set
forth in sections 4, 5, 6, 8 and 10 will survive the expiration or termination
of this Agreement. The termination of this Agreement will not affect the
obligation of Recipient to pay Provider all accrued and unpaid Reimbursement and
all other accrued and unpaid amounts due hereunder.


11.Truth-In-Leasing
(a)THE PARTIES HAVE REVIEWED THE AIRCRAFT'S MAINTENANCE RECORDS AND OPERATING
LOGS AND HAVE FOUND THAT, DURING THE PRECEDING TWELVE MONTHS, OR, IF SHORTER,
THE PERIOD FROM THE DATE OF DELIVERY OF THE AIRCRAFT FROM THE MANUFACTURER, THE
AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FAR PART 91. RECIPIENT
ACKNOWLEDGES THAT THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART
91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.
(b)RECIPIENT ACKNOWLEDGES THAT PROVIDER IS RESPONSIBLE FOR OPERATIONAL CONTROL
OF THE AIRCRAFT FOR FLIGHTS UNDER THIS AGREEMENT. EACH OF PROVIDER AND RECIPIENT
CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.
(c)RECIPIENT UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL
CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.
PROVIDER
RECIPIENT
QUALCOMM Incorporated,
a Delaware corporation




By: ____________________________________






By:______________________________
              
Title: _________________________________
 





